PER CURIAM: *
The complaint was filed on April 4, 2018. The district court set a conference for July 1, 2018. On that date plaintiff appeared but had not served the defendant. After responding to the court’s questions, counsel agreed to dismissal of the case. No error is shown.
The judgment is affirmed, modified to be without prejudice.
AFFIRMED AS MODIFIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.